Citation Nr: 1131968	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-36 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating higher than 10 percent for left eye visual acuity deficit, with history of traumatic choroidal scar across the macula, prior to August 19, 2008, and higher than 30 percent as of August 19, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran had active service from February 1977 to February 1980.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim for an increased rating for his left eye disability.  In November 2009, the Board remanded this case.  In a March 2010 rating decision, an increased rating of 30 percent was granted for left eye visual acuity deficit with history of traumatic choroidal scar across the macula, effective August 19, 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In the Board's prior remand, it was noted that the Veteran was previously afforded a VA eye examination in October 2005 in which a Goldmann Perimeter Chart was provided as to each eye, but evidence suggested that the Veteran's disability level had worsened.  As such, the Board requested the following:

The Veteran should be afforded a new VA eye examination.  The claims file and a copy of this remand should be made available to and be reviewed by the examiner in connection with the examination, and its receipt and review should be acknowledged by the examiner in the VA examination report.  Any and all studies deemed necessary, to include field of vision according to Goldmann Perimeter testing, should be performed.  The examiner is requested to include the total field of vision for both the right and left eyes, and to specifically comment on the extent, if any, of any area of loss or impairment of vision in either eye.  See 38 C.F.R. § 4.76a.  The examiner should also specifically comment on whether field of vision studies reflect that visual concentric contraction in each eye is demonstrated to 5 degrees, to 15 but not to 5 degrees, to 30 but not to 15 degrees, to 45 but not to 30 degrees, or to 60 but not to 45 degrees.  A complete rationale for all opinions expressed should be provided.

In December 2009, the requested examination was conducted.  However, the RO noted that there was no Goldmann Perimeter testing provided.  Thereafter, it was determined that this type of testing was no longer performed and that a Humphreys Standard 30 Connected Visual Field Test was performed.  In July 2010, an addendum was provided for the Humphreys test.  However, thereafter, it was determined that the results had to be provided on a standard Goldmann chart.  A chart was then provided, but there were erasure marks and the RO determined that it was insufficient.  A more detailed July 2010 addendum was provided in which the examiner provided greater explanation of how the data was transferred to the chart.  Thereafter, the Veteran submitted a statement, received in June 2011 in which he indicated that his eyes may be worse and that a new testing of his eyes should be performed.  Due to the unusual reporting of the results of the eye examination and the Veteran's assertions, the Board agrees with the Veteran and he should be afforded another VA examination.  

Please note that the AMC correctly determined that in all cases, visual field evaluation results must be recorded on a standard Goldman chart, and the Goldman chart must be included with the examination report.  See 38 C.F.R. § 4.77.  The new version of 38 C.F.R. § 4.77 (2010) further provides that the examiner must chart at least 16 meridians 22 1/2 degrees apart for each eye and indicate the Goldman equivalent that was used.  See Table III in38 C.F.R. § 4.76(a) for the normal extent (in degrees) of the visual fields at the 8 principal meridians (45 degrees apart).  When the examiner indicates that additional testing is necessary to evaluate visual fields, the additional testing must be conducted using either a tangent screen or a 30-degree threshold visual field with the Goldman III stimulus size.  The examination report must then include the tracing of either the tangent screen or of the 30-degree threshold visual field with the Goldman III stimulus size.  

Accordingly, this matter is REMANDED for the following actions:

1.  Schedule the Veteran for a VA eye examination.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination.  The current method of evaluating and reporting eye disability, including the Humphrey Visual Field test, should be conducted.  The examiner is requested to include the total field of vision for both the right and left eyes, and to specifically comment on the extent, if any, of any area of loss or impairment of vision in either eye.  A complete rationale for all opinions expressed should be provided.

Applicable regulations provide that in all cases, visual field evaluation results must be recorded on a standard Goldman chart, and the Goldman chart must be included with the examination report.  See 38 C.F.R. § 4.77.  The new version of 38 C.F.R. § 4.77 (2010) also provides that the examiner must chart at least 16 meridians 22 1/2 degrees apart for each eye and indicate the Goldman equivalent that was used.  See Table III in38 C.F.R. § 4.76(a) for the normal extent (in degrees) of the visual fields at the 8 principal meridians (45 degrees apart).  When the examiner indicates that additional testing is necessary to evaluate visual fields, the additional testing must be conducted using either a tangent screen or a 30-degree threshold visual field with the Goldman III stimulus size.  The examination report must then include the tracing of either the tangent screen or of the 30-degree threshold visual field with the Goldman III stimulus size.

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

3.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

